      William P. Weintraub (SBN 108125)               Hong-An Vu (SBN 266268)
  1   wweintraub@goodwinlaw.com                       hvu@goodwinlaw.com
      GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
  2   620 Eighth Avenue                               601 Figueroa Street, Suite 4100
      New York, NY 10018-1405                         Los Angeles, CA 90017-5704
  3   Tel.: +1 212 813 8800                           Tel.: +1 213 426 2500
      Fax.: +1 212 355 3333                           Fax.: +1 213 623 1673
  4
      Neel Chatterjee (SBN 173985)                    Rachel M. Walsh (SBN 250568)
  5   nchatterjee@goodwinlaw.com                      rwalsh@goodwinlaw.com
      GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
  6   601 Marshall Street
      Redwood City, CA 94063                          Three Embarcadero Center
  7   Tel.: +1 650 752 3100                           San Francisco, CA 94111
      Fax.: +1 650 853 1038                           Tel.: +1 415 733 6000
  8                                                   Fax.: +1 415 677 9041
  9
      Special Litigation Counsel for the Debtor and
 10   Debtor in Possession
 11
                             UNITED STATES BANKRUPTCY COURT
 12                          NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
 13

 14
      In re:                                          Bankruptcy Case No. 20-30242 (HLB)
 15
      ANTHONY SCOTT LEVANDOWSKI,                      Chapter 11
 16
                                   Debtor.            FOURTEENTH MONTHLY FEE
 17                                                   STATEMENT OF GOODWIN
                                                      PROCTER LLP FOR ALLOWANCE
 18
                                                      AND PAYMENT OF
 19                                                   COMPENSATION AND
                                                      REIMBURSEMENT OF EXPENSES
 20                                                   FOR THE PERIOD OF JUNE 1, 2021
                                                      THROUGH JUNE 30, 2021
 21
                                                      Objection Deadline: August 5, 2021, 4:00
 22
                                                      p.m.
 23

 24                                                   No hearing requested
 25

 26

 27

 28

Case: 20-30242   Doc# 596      Filed: 07/15/21   Entered: 07/15/21 12:29:42       Page 1 of
                                           26
  1       To: The Notice Parties

  2       Name of Applicant:                                Goodwin Procter LLP
  3       Authorized to Provide Professional                Special Litigation Counsel for the Debtor and
          Services to:                                      Debtor in Possession
  4

  5       Date of Retention:                                April 21, 2020

  6       Period for which compensation and                 June 1, 2021 through June 30, 2021 1
          reimbursement are sought:
  7
          Amount of compensation sought as                  $88,773.32 (80% of $110,966.65)2
  8       actual, reasonable, and necessary:
  9       Amount of expense reimbursement
          sought as actual, reasonable, and                 $13,013.46
 10
          necessary:
 11

 12              Goodwin Procter LLP (the “Applicant”), special litigation counsel for Anthony Scott

 13   Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11

 14   case (the “Chapter 11 Case”), hereby submits its Monthly Fee Statement (the “Monthly Fee

 15   Statement”) for allowance and payment of compensation for professional services rendered and

 16   for reimbursement of actual and necessary expenses incurred for the period commencing June 1,

 17   2021 through June 30, 2021 (the “Fee Period”) pursuant to the Order Granting Debtor’s Motion

 18   Pursuant to 11 U.S.C. §§ 105(a) and 331 and Fed. R. Bankr. P. 2016 for Authority to Establish

 19   Procedures for Interim Compensation and Reimbursement of Expenses of Professionals, entered

 20   on June 12, 2020 [Docket No. 118] (the “Interim Compensation Procedures Order”).

 21              By this Monthly Fee Statement, the Applicant requests allowance and payment of

 22   $88,773.32 (80% of $110,966.65) as compensation for professional services rendered to the

 23   Debtor during the Fee Period and allowance and payment of $13,013.46 (representing 100% of

 24   the expenses allowed) as reimbursement for actual and necessary expenses incurred by the

 25   Applicant during the Fee Period.

 26
      1
 27       Certain of the expenses for which reimbursement is sought herein were incurred in May 2021.

      2
 28    This amount reflects a 15% discount on fees in the amount of $130,549.00. The total value of fees prior to such
      discount is $19,582.35.

Case: 20-30242          Doc# 596       Filed: 07/15/21        Entered: 07/15/21 12:29:42            Page 2 of
                                                   26
  1          Annexed hereto as Exhibit A hereto is the name of each professional who performed
  2   services for the Debtor in connection with the Chapter 11 Case during the Fee Period covered by
  3   this Fee Statement and the hourly rate and total fees for each professional. Attached hereto as
  4   Exhibit B is a summary of hours during the Fee Period by task. Attached hereto as Exhibit C is
  5   a summary of expenses incurred during the Fee Period. Attached hereto as Exhibit D are invoices
  6   detailing the services rendered and expenses incurred during the Fee Period.
  7          PLEASE TAKE FURTHER NOTICE that, in accordance with the Interim
  8   Compensation Procedures Order, responses or objections to this Monthly Fee Statement, if any,
  9   must be filed and served on or before 4:00 p.m. (Pacific Time) on the 21st day (or the next business
 10   day if such day is not a business day) following the date the Monthly Fee Statement is served (the
 11   “Objection Deadline”).
 12          PLEASE TAKE FURTHER NOTICE that upon the expiration of the Objection
 13   Deadline, the Applicant shall file a certificate of no objection with the Court, after which the
 14   Debtors are authorized and directed to pay the Applicant an amount equal to 80% of the fees and
 15   100% of the expenses requested in this Monthly Fee Statement. If an objection is properly filed,
 16   the Applicant may (i) request the Court approve the amounts subject to objection or (ii) forego
 17   payment of such amounts until the next hearing to consider interim or final fee applications, at
 18   which time the Court will adjudicate any unresolved objections.
 19   Dated: July 15, 2021                          Respectfully submitted,
 20                                                 GOODWIN PROCTER LLP

 21                                                 By: /s/Neel Chatterjee
                                                    Neel Chatterjee (SBN 173985)
 22
                                                    nchatterjee@goodwinlaw.com
 23                                                 GOODWIN PROCTER LLP
                                                    601 Marshall Street
 24                                                 Redwood City, CA 94063
                                                    Tel.: +1 650 752 3100
 25                                                 Fax.: +1 650 853 1038
 26
                                                    - and -
 27
                                                    William P. Weintraub (SBN 108125)
 28                                                 wweintraub@goodwinlaw.com
                                                    GOODWIN PROCTER LLP
Case: 20-30242     Doc# 596      Filed: 07/15/21     Entered: 07/15/21 12:29:42        Page 3 of
                                             26
                                              620 Eighth Avenue
  1
                                              New York, NY 10018-1405
  2                                           Tel.: +1 212 813 8800
                                              Fax.: +1 212 355 3333
  3
                                              - and -
  4
                                              Rachel M. Walsh (SBN 250568)
  5
                                              rwalsh@goodwinlaw.com
  6                                           GOODWIN PROCTER LLP
                                              Three Embarcadero Center
  7                                           San Francisco, CA 94111
                                              Tel.: +1 415 733 6000
  8                                           Fax.: +1 415 677 9041
  9
                                              - and -
 10
                                              Hong-An Vu (SBN 266268)
 11                                           hvu@goodwinlaw.com
                                              GOODWIN PROCTER LLP
 12                                           601 Figueroa Street, Suite 4100
 13                                           Los Angeles, CA 90017-5704
                                              Tel.: +1 213 426 2500
 14                                           Fax.: +1 213 623 1673

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-30242   Doc# 596   Filed: 07/15/21    Entered: 07/15/21 12:29:42       Page 4 of
                                        26
                                                    EXHIBIT A
  1

  2                                COMPENSATION BY PROFESSIONAL
                                   JUNE 1, 2021 THROUGH JUNE 30, 2021
  3
             The attorneys and paraprofessionals who rendered legal services in this Chapter 11 Case
  4   from June 1, 2021 through June 30, 2021 are:

  5                                                                                Total
                                                             Year       Hourly                   Total
         Name of Professional          Position                                    Hours
  6                                                         Admitted     Rate                 Compensation
                                                                                   Billed
       Chatterjee, Neel                  Partner              1994     $1,190.00   0.3            $357.00
  7
       Fisher, Jennifer                  Partner              2006      $960.00     4.6          $4,416.00
  8    Schuman, Brett                    Partner              1997     $1,140.00   3.8          $4,332.00
       Walsh, Rachel                     Partner              2007      $950.00     5.7          $5,415.00
  9    Vu, Hong An                      Counsel               2009      $920.00    32.0         $29,440.00
       Husain, Batoul                   Associate             2016      $900.00    65.1         $58,590.00
 10    Lee, Yoo Na                      Associate             2021      $520.00    15.2          $7,904.00
       Mello, Daniel                    Associate             2019      $690.00    13.7          $9,453.00
 11    Padilla, Stella                  Associate             2014      $850.00     2.3          $1,955.00
       Skorostensky, Artem              Associate             2017      $740.00    3.5           $2,590.00
 12
       Sutton, Theresa                  Attorney              2000      $750.00     0.3           $225.00
 13                                     Summer
       Neumann, Alesha                                        N/A      $325.00      11.8        $3,835.00
                                        Associate
 14    Valdes, Jose                 Senior Paralegal          N/A      $340.00      3.5         $1,190.00
       Tamargo, Bethannie          Court Procedures           N/A      $240.00      1.9          $456.00
 15                                    eDiscovery
       Szatanski, Bartlomiej                                  N/A      $230.00      1.7          $391.00
                                    Project Manager
 16                             Totals (Before Discount):                          165.4       $130,549.00

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-30242      Doc# 596       Filed: 07/15/21          Entered: 07/15/21 12:29:42      Page 5 of
                                               26
  1
                                                                                             Total
  2                          Professionals             Blended Rate1
                                                                         Total Hours
                                                                                         Compensation
                                                                            Billed
                                                                                       (Before Discount)
  3
                       Partner                             $1,008.00         14.4         $14,520.00
  4                    Counsel                              $920.00         32.00         $29,440.00
                       Senior Associate (7 or
  5                    more years since first              $850.00           2.3          $1,955.00
                       admission)
  6                    Associate (4-6 years since
                                                           $892.00          68.6          $61,180.00
                       first admission)
  7                    Junior Associate (1-3
                       years since first                   $601.00          28.9          $17,357.00
  8                    admission)
                       Staff Attorney                      $750.00           0.3           $225.00
  9                    Summer Associate                    $325.00          11.8          $3,835.00
                       Blended Attorney Rate               $812.00          158.3        $128,512.00
 10
                       Paraprofessionals and
                                                           $286.00           7.1          $2,037.00
 11                    other non-legal staff
                       Totals (Before Discount)                             165.4        $130,549.00
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28   1
          Blended rate is rounded to the nearest dollar.


Case: 20-30242          Doc# 596         Filed: 07/15/21         Entered: 07/15/21 12:29:42      Page 6 of
                                                     26
                                             EXHIBIT B
  1

  2                   COMPENSATION BY WORK TASK CODE FOR
                   SERVICES RENDERED BY GOODWIN PROCTER LLP
  3                      JUNE 1, 2021 THROUGH JUNE 30, 2021
  4
            Task Code                    Description              Hours         Amount
  5        AL03         Motion Practice                           105.5        $91,356.00
           AL04         Research                                   23.1       $14,021.00
  6        AL05         Discovery                                   5.5         $3,282.00
           AL08         Hearing and Status Conferences             2.7         $1,124.00
  7
           AL09         Trial                                      21.9        $15,800.00
  8        AL11         Appeal                                      0.7          $688.00
           LV02         Professional Retention and Compensation    6.0         $4,278.00
  9                      Totals (Before Discount)                 165.4       $130,549.00

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-30242   Doc# 596   Filed: 07/15/21      Entered: 07/15/21 12:29:42   Page 7 of
                                        26
                                                   EXHIBIT C
  1

  2                                      EXPENSE SUMMARY
                                 JUNE 1, 2021 THROUGH JUNE 30, 2021
  3

  4                                    Expenses                                 Amounts
            Filing Fee                                                           $10.50
  5         Outside Professional Services (Data Hosting)                       $8,474.89
            Outside Professional Services (Service/Mailing)                     $504.07
  6         Video Depositions                                                  $4,024.00
                                          Total                                $13,013.46
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-30242   Doc# 596        Filed: 07/15/21        Entered: 07/15/21 12:29:42   Page 8 of
                                             26
                                          EXHIBIT D
  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-30242   Doc# 596   Filed: 07/15/21   Entered: 07/15/21 12:29:42   Page 9 of
                                        26
                                                                                  Goodwin Procter LLP
                                                                                  Counselors at Law
                                                                                  601 Marshall Street
                                                                                  Redwood City, CA 94063

                                                                                  goodwinlaw.com
                                                                                  T: 650.752.3100
                                                                                  F: 650.853.1038

                                                                                  Fed. ID #:




July 12, 2021                                                              Invoice Number: 1957738



Julie Jenanyan
Anthony Levandowski
1655 Oak Avenue
Saint Helena, CA 94574

julie@monkeyoffyourback.com


Client:     136269 - Anthony Levandowski
Matter:     304071 - Bankruptcy Counseling


For professional services rendered for the period through June 30, 2021.


Professional Services                                                                          $4,278.00
Professional Discount                                                                            -641.70
Disbursements                                                                                    130.40

Invoice Amount Due                                                                             $3,766.70




Payment Instructions:
By Mail: Goodwin Procter LLP; 100 Northern Avenue; Boston, MA 02210




Please20-30242
Case:  return this page
                   Doc#with
                        596 your remittance.
                              Filed: 07/15/21Payment is due
                                               Entered:     within12:29:42
                                                        07/15/21   30 days. Thank
                                                                             Pageyou.
                                                                                  10 of
                                           26
_________________________________________________________________________________________________________
Fed. ID #:
Invoice Number: 1957738
Client Number:  136269



Matter: 304071 - Bankruptcy Counseling



Date      Name                           Hours         Rate    Amount Narrative

06/03/21 Vu, Hong An                        1.3    $920.00    $1,196.00 Conduct research regarding
                                                                        budgets and approved fees for
                                                                        discussion with client.
                                                                        Phase/Task: LV02/LV02
                                                                        Activity:
06/04/21 Skorostensky, Artem                0.6      740.00      444.00 Review May 2021 invoices.
                                                                        Phase/Task: LV02/LV02
                                                                        Activity:
06/09/21 Skorostensky, Artem                0.6      740.00      444.00 Draft CNO regarding 12th
                                                                        Monthly Fee Statement (.2);
                                                                        review May 2021 invoices (.4).
                                                                        Phase/Task: LV02/LV02
                                                                        Activity:
06/10/21 Skorostensky, Artem                0.5      740.00      370.00 Draft Thirteenth Monthly Fee
                                                                        Statement and corresponding
                                                                        exhibits.
                                                                        Phase/Task: LV02/LV02
                                                                        Activity:
06/14/21 Skorostensky, Artem                1.6      740.00    1,184.00 Draft Thirteenth Monthly Fee
                                                                        Statement and corresponding
                                                                        exhibits.
                                                                        Phase/Task: LV02/LV02
                                                                        Activity:
06/15/21 Skorostensky, Artem                0.2      740.00      148.00 Draft Thirteenth Monthly Fee
                                                                        Statement and corresponding
                                                                        exhibits.
                                                                        Phase/Task: LV02/LV02
                                                                        Activity:
06/15/21 Tamargo, Bethannie                 0.9      240.00      216.00 Review Thirteenth Monthly Fee
                                                                        Statement (.3); communicate
                                                                        with Mr. Skorostensky regarding
                                                                        the same (.3); execute filing of
                                                                        the same (.2); communicate with
                                                                        vendor to mail service (.2);
                                                                        review Certificate of Service for
                                                                        compliance (.2); execute filing of
                                                                        the same (.2).
                                                                        Phase/Task: LV02/LV02
                                                                        Activity:




Case: 20-30242       Doc# 596                   - 2 - Entered: 07/15/21 12:29:42
                                    Filed: 07/15/21                                         Page 11 of
                                                 26
                                                                                Invoice Number: 1957738




06/22/21 Vu, Hong An                        0.3     920.00      276.00 Prepare draft budget.
                                                                       Phase/Task: LV02/LV02
                                                                       Activity:

Total Hours                                 6.0              Total Fees                     $4,278.00

Professional Discount                                                                        -$641.70

Adjusted Total                                                                              $3,636.30



Timekeeper Summary                                                Hours          Rate            Total

Skorostensky, Artem                                                  3.5      $740.00       $2,590.00
Vu, Hong An                                                          1.6       920.00        1,472.00
Tamargo, Bethannie                                                   0.9       240.00          216.00

Total                                                                6.0                    $4,278.00



Disbursement Summary                                                                             Total

First Legal Network, LLC Service of Statement by Mail o                                          34.40
First Legal Network, LLC Service of Statement by mail o                                          34.40
First Legal Network, LLC Service of Statement by mail o                                          30.80
First Legal Network, LLC Service of Statement by mail o                                          30.80
Total Disbursements                                                                           $130.40


Invoice Summary                                                                               Amount

Total Fees                                                                                  $4,278.00
Professional Discount                                                                         -641.70
Total Disbursements                                                                            130.40

Amount Due                                                                                  $3,766.70

136269/304071
NC:gbl




Case: 20-30242        Doc# 596                 - 3 - Entered: 07/15/21 12:29:42
                                   Filed: 07/15/21                                      Page 12 of
                                                26
                                                                                  Goodwin Procter LLP
                                                                                  Counselors at Law
                                                                                  601 Marshall Street
                                                                                  Redwood City, CA 94063

                                                                                  goodwinlaw.com
                                                                                  T: 650.752.3100
                                                                                  F: 650.853.1038

                                                                                  Fed. ID #:




July 12, 2021                                                              Invoice Number: 1957741



Julie Jenanyan
Anthony Levandowski
1655 Oak Avenue
Saint Helena, CA 94574

julie@monkeyoffyourback.com


Client:     136269 - Anthony Levandowski
Matter:     305513 - Post-Petition Google Litigation


For professional services rendered for the period through June 30, 2021.


Professional Services                                                                          $688.00
Professional Discount                                                                          -103.20
Disbursements                                                                                       0.00

Invoice Amount Due                                                                             $584.80




Payment Instructions:
By Mail: Goodwin Procter LLP; 100 Northern Avenue; Boston, MA 02210




Please20-30242
Case:  return this page
                   Doc#with
                        596 your remittance.
                              Filed: 07/15/21Payment is due
                                               Entered:     within12:29:42
                                                        07/15/21   30 days. Thank
                                                                             Pageyou.
                                                                                  13 of
                                           26
_________________________________________________________________________________________________________
Fed. ID #:
Invoice Number: 1957741
Client Number:  136269


Matter: 305513 - Post-Petition Google Litigation



Date      Name                           Hours         Rate     Amount Narrative

06/28/21 Vu, Hong An                        0.5    $920.00      $460.00 Revise submission regarding
                                                                        status of bankruptcy for court of
                                                                        appeals.
                                                                        Phase/Task: AL11/AL11
                                                                        Activity:
06/28/21 Schuman, Brett                     0.2    1,140.00      228.00 Review and revise status report
                                                                        to court of appeal.
                                                                        Phase/Task: AL11/AL11
                                                                        Activity:

Total Hours                                 0.7               Total Fees                          $688.00

Professional Discount                                                                            -$103.20

Adjusted Total                                                                                    $584.80



Timekeeper Summary                                                 Hours             Rate            Total

Schuman, Brett                                                         0.2      $1,140.00         $228.00
Vu, Hong An                                                            0.5         920.00          460.00

Total                                                                  0.7                        $688.00



Invoice Summary                                                                                  Amount

Total Fees                                                                                        $688.00
Professional Discount                                                                             -103.20

Amount Due                                                                                        $584.80

136269/305513
NC:gbl




Case: 20-30242       Doc# 596                   - 2 - Entered: 07/15/21 12:29:42
                                    Filed: 07/15/21                                         Page 14 of
                                                 26
                                                                                  Goodwin Procter LLP
                                                                                  Counselors at Law
                                                                                  601 Marshall Street
                                                                                  Redwood City, CA 94063

                                                                                  goodwinlaw.com
                                                                                  T: 650.752.3100
                                                                                  F: 650.853.1038

                                                                                  Fed. ID #:




July 12, 2021                                                              Invoice Number: 1957742



Julie Jenanyan
Anthony Levandowski
1655 Oak Avenue
Saint Helena, CA 94574

julie@monkeyoffyourback.com


Client:     136269 - Anthony Levandowski
Matter:     310198 - Uber Bankruptcy Adversary Proceeding


For professional services rendered for the period through June 30, 2021.


Professional Services                                                                     $125,583.00
Professional Discount                                                                          -18,837.45
Disbursements                                                                                  12,883.06

Invoice Amount Due                                                                        $119,628.61




Payment Instructions:
By Mail: Goodwin Procter LLP; 100 Northern Avenue; Boston, MA 02210




Please20-30242
Case:  return this page
                   Doc#with
                        596 your remittance.
                              Filed: 07/15/21Payment is due
                                               Entered:     within12:29:42
                                                        07/15/21   30 days. Thank
                                                                             Pageyou.
                                                                                  15 of
                                           26
_________________________________________________________________________________________________________
Fed. ID #:
Invoice Number: 1957742
Client Number:  136269


Matter: 310198 - Uber Bankruptcy Adversary Proceeding



Date      Name                           Hours         Rate    Amount Narrative

06/02/21 Vu, Hong An                        2.1    $920.00    $1,932.00 Analyze opposition to Gerdes
                                                                        motion to exclude (1.4); review
                                                                        draft of Bennis Daubert motion
                                                                        (0.7).
                                                                        Phase/Task: AL03/AL03
                                                                        Activity:
06/02/21 Walsh, Rachel                      1.4      950.00    1,330.00                 s opposition to
                                                                          motion to strike Gerdes.
                                                                          Phase/Task: AL03/AL03
                                                                          Activity:
06/02/21 Valdes, Jose                       0.1      340.00       34.00 Download pleadings from pacer
                                                                        for attorney review.
                                                                        Phase/Task: AL03/AL03
                                                                        Activity:
06/02/21 Husain, Batoul                     5.8      900.00    5,220.00 Analyze Uber's opposition to
                                                                        motion to strike J. Gerdes report
                                                                        and testimony (2.4); draft outline
                                                                        of reply in support of motion to
                                                                        strike J. Gerdes report and
                                                                        testimony (2.4).
                                                                        Phase/Task: AL03/AL03
                                                                        Activity:
06/03/21 Vu, Hong An                        0.5      920.00      460.00 Call with B.Husain and R.Walsh
                                                                        regarding reply to Gerdes motion
                                                                        to exclude.
                                                                        Phase/Task: AL03/AL03
                                                                        Activity:
06/03/21 Walsh, Rachel                      0.5      950.00      475.00 Videoconference with H. Vu and
                                                                        B. Husain re reply brief in support
                                                                        of motion to strike Gerdes.
                                                                        Phase/Task: AL03/AL03
                                                                        Activity:
06/03/21 Mello, Daniel                      6.0      690.00    4,140.00 Analyze deposition transcripts as
                                                                        part of pretrial preparation.
                                                                        Phase/Task: AL09/AL09
                                                                        Activity:
06/03/21 Husain, Batoul                     8.6      900.00    7,740.00 Draft reply in support of motion to
                                                                        strike Gerdes report and
                                                                        testimony (1.4); conduct legal
                                                                        research regarding consent
                                                                        under Section 703.5 (3.3);




Case: 20-30242       Doc# 596                   - 2 - Entered: 07/15/21 12:29:42
                                    Filed: 07/15/21                                          Page 16 of
                                                 26
                                                                           Invoice Number: 1957742




Date      Name                     Hours      Rate   Amount Narrative
                                                               participate in conference call with
                                                               R. Walsh and H. Vu regarding
                                                               reply in support of motion to
                                                               strike Gerdes report and
                                                               testimony (0.5); conduct legal
                                                               research regarding elements of
                                                               arbitration under California law
                                                               (3.4).
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/04/21 Vu, Hong An                  2.1   920.00   1,932.00 Analyze depositions for trial
                                                              preparation.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/04/21 Vu, Hong An                  0.7   920.00    644.00 Call with J.Fisher regarding
                                                             Daubert motion (0.5); email with
                                                             B.Husain regarding Gerdes reply
                                                             (0.2).
                                                             Phase/Task: AL03/AL03
                                                             Activity:
06/04/21 Mello, Daniel                6.7   690.00   4,623.00 Analyze deposition transcripts as
                                                              part of pretrial preparation.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/04/21 Husain, Batoul               3.0   900.00   2,700.00 Participate in conference call
                                                              with J. Fisher and H. Vu
                                                              regarding motion to strike Bennis
                                                              report and testimony (0.5); draft
                                                              and review emails with H. Vu and
                                                              J. Fisher regarding motion to
                                                              motion to strike Bennis report
                                                              and testimony (0.4); conduct
                                                              legal research regarding
                                                              quasi-judicial proceedings under
                                                              California law (2.1).
                                                              Phase/Task: AL03/AL03
                                                              Activity:
06/04/21 Fisher, Jennifer             0.9   960.00    864.00 Review draft Bennis motion (.4);
                                                             confer with team regarding legal
                                                             research and daubert motion
                                                             (.5).
                                                             Phase/Task: AL03/AL03
                                                             Activity:
06/07/21 Vu, Hong An                  3.6   920.00   3,312.00 Revise Bennis Daubert motion.
                                                              Phase/Task: AL03/AL03
                                                              Activity:
06/07/21 Vu, Hong An                  0.3   920.00    276.00 Call with team regarding trial
                                                             preparation.
                                                             Phase/Task: AL09/AL09




Case: 20-30242      Doc# 596               - 3 - Entered: 07/15/21 12:29:42
                               Filed: 07/15/21                                     Page 17 of
                                            26
                                                                            Invoice Number: 1957742




Date      Name                      Hours      Rate   Amount Narrative
                                                                Activity:
06/07/21 Mello, Daniel                 0.3   690.00    207.00 Conference with team regarding
                                                              trial preparation.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/07/21 Valdes, Jose                  0.2   340.00      68.00 Download deposition video files
                                                               of DeCicco and Bennis for
                                                               upload to deposition database.
                                                               Phase/Task: AL05/AL05
                                                               Activity:
06/07/21 Padilla, Stella               0.3   850.00    255.00 Team meeting regarding case
                                                              strategy and updates.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/07/21 Padilla, Stella               0.8   850.00    680.00 Trial witnesses and prior
                                                              testimony review and tagging.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/07/21 Lee, Yoo Na                   0.3   520.00    156.00 Call with team regarding trial
                                                              preparation.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/07/21 Husain, Batoul                7.1   900.00   6,390.00 Draft reply in support of J.
                                                               Gerdes motion to strike/exclude
                                                               (5.3); conduct legal research
                                                               regarding sanctions for failure to
                                                               comply with scheduling order
                                                               (1.8).
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/07/21 Husain, Batoul                0.3   900.00    270.00 Conference call with H. Vu, T.
                                                              Sutton, D. Mello, and S. Padilla
                                                              regarding trial preparation.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/07/21 Sutton, Theresa               0.3   750.00    225.00 Telephone conference with team
                                                              re trial planning.
                                                              Phase/Task: AL09/AL09
                                                              Activity:
06/08/21 Vu, Hong An                   3.4   920.00   3,128.00 Revise Bennis Daubert (2.8);
                                                               email with B. Schuman regarding
                                                               Gerdes motion (0.2); email with
                                                               B. Husain regarding same (0.4).
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/08/21 Valdes, Jose                  0.2   340.00      68.00 Download pleadings from Pacer
                                                               for attorney review.




Case: 20-30242       Doc# 596               - 4 - Entered: 07/15/21 12:29:42
                                Filed: 07/15/21                                     Page 18 of
                                             26
                                                                              Invoice Number: 1957742




Date      Name                       Hours       Rate    Amount Narrative
                                                                   Phase/Task: AL03/AL03
                                                                   Activity:
06/08/21 Schuman, Brett                 0.8   1,140.00    912.00 Review and analyze opposition
                                                                 to motion to exclude Gerdes and
                                                                 direct team regarding the reply.
                                                                 Phase/Task: AL03/AL03
                                                                 Activity:
06/08/21 Szatanski, Bartlomiej          0.2    230.00       46.00 Confer with J. Valdes regarding
                                                                  AL-UBER document productions
                                                                  report.
                                                                  Phase/Task: AL05/AL05
                                                                  Activity:
06/08/21 Husain, Batoul                10.5    900.00    9,450.00 Draft reply in support of motion to
                                                                  strike/exclude J. Gerdes report
                                                                  and testimony (6.7); conduct
                                                                  legal research regarding
                                                                  standards for arbitration and
                                                                  quasi-judicial proceedings (3.8).
                                                                  Phase/Task: AL04/AL04
                                                                  Activity:
06/09/21 Vu, Hong An                    3.8    920.00    3,496.00 Revise draft reply to motion to
                                                                  strike Gerdes.
                                                                  Phase/Task: AL03/AL03
                                                                  Activity:
06/09/21 Szatanski, Bartlomiej          0.5    230.00     115.00 Confer with H. Vu, vendor and
                                                                 client regarding document
                                                                 collection.
                                                                 Phase/Task: AL05/AL05
                                                                 Activity:
06/09/21 Lee, Yoo Na                    0.7    520.00     364.00 Review Trial Exhibit List for
                                                                 missing exhibits.
                                                                 Phase/Task: AL09/AL09
                                                                 Activity:
06/09/21 Lee, Yoo Na                    0.5    520.00     260.00 Submit work ticket for Gerdes
                                                                 filing and draft sealing
                                                                 documents per B. Husain.
                                                                 Phase/Task: AL03/AL03
                                                                 Activity:
06/09/21 Husain, Batoul                10.9    900.00    9,810.00 Confer with A. Neumann
                                                                  regarding legal research on
                                                                  apportionment of damages (0.6);
                                                                  conduct legal research on
                                                                  apportionment of damages for M.
                                                                  Bennis motion to strike and
                                                                  exclude M. Bennis report and
                                                                  testimony (1.7); confer with H. Vu
                                                                  regarding reply in support of J.
                                                                  Gerdes report and testimony




Case: 20-30242      Doc# 596                 - 5 - Entered: 07/15/21 12:29:42
                                 Filed: 07/15/21                                       Page 19 of
                                              26
                                                                            Invoice Number: 1957742




Date      Name                       Hours      Rate   Amount Narrative
                                                                 (0.4); draft and review emails
                                                                 with H. Vu regarding reply in
                                                                 support of motion to strike and
                                                                 exclude J. Gerdes report and
                                                                 testimony (0.7); draft reply in
                                                                 support of motion to strike and
                                                                 exclude J. Gerdes report and
                                                                 testimony (7.5).
                                                                 Phase/Task: AL03/AL03
                                                                 Activity:
06/09/21 Neumann, Alesha                4.5   325.00   1,462.50 Meet with B. Husain to discuss
                                                                research strategy (.6); research
                                                                case law for use in Daubert
                                                                motion (3.9).
                                                                Phase/Task: AL04/AL04
                                                                Activity:
06/10/21 Walsh, Rachel                  2.9   950.00   2,755.00 Revise reply in support of motion
                                                                to strike re Dr. Gerdes.
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/10/21 Valdes, Jose                   0.3   340.00    102.00 Conference call with Y. Lee to
                                                               discuss status of Levandowski's
                                                               trial exhibit list and upcoming
                                                               related tasks.
                                                               Phase/Task: AL09/AL09
                                                               Activity:
06/10/21 Szatanski, Bartlomiej          1.0   230.00    230.00 Confer with H. Vu and J. Valdes
                                                               regarding UBER-AL productions
                                                               reports (0.2); gather requested
                                                               documents in saved search and
                                                               generate reports (0.8).
                                                               Phase/Task: AL05/AL05
                                                               Activity:
06/10/21 Padilla, Stella                0.8   850.00    680.00 Trial witnesses and prior
                                                               testimony review and tagging.
                                                               Phase/Task: AL09/AL09
                                                               Activity:
06/10/21 Lee, Yoo Na                    0.8   520.00    416.00 Call with J. Valdes regarding
                                                               export of trial exhibit list to
                                                               Relativity and update case team
                                                               with status of trial exhibit list.
                                                               Phase/Task: AL09/AL09
                                                               Activity:
06/10/21 Husain, Batoul                 8.3   900.00   7,470.00 Draft reply in support of motion to
                                                                strike and exclude J. Gerdes
                                                                report and testimony (5.7);
                                                                conduct legal research on
                                                                apportionment of damages for M.
                                                                Bennis motion to strike and




Case: 20-30242       Doc# 596                - 6 - Entered: 07/15/21 12:29:42
                                 Filed: 07/15/21                                     Page 20 of
                                              26
                                                                            Invoice Number: 1957742




Date     Name                      Hours       Rate    Amount Narrative
                                                                 exclude M. Bennis report and
                                                                 testimony (2.1); draft and review
                                                                 emails with A. Neumann, H. Vu,
                                                                 and J. Fisher regarding
                                                                 apportionment of damages legal
                                                                 research (0.5).
                                                                 Phase/Task: AL03/AL03
                                                                 Activity:
06/10/21 Neumann, Alesha              5.9    325.00    1,917.50 Research case law for use in
                                                                motion and compile research and
                                                                communicate information to
                                                                team members.
                                                                Phase/Task: AL04/AL04
                                                                Activity:
06/11/21 Mello, Daniel                0.5    690.00     345.00 Analyze Gerdes materials to
                                                               support statement in brief.
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/11/21 Schuman, Brett               1.9   1,140.00   2,166.00 Review and revise draft reply
                                                                brief regarding motion to exclude
                                                                Gerdes and direct team
                                                                regarding further work on same.
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/11/21 Lee, Yoo Na                  1.8    520.00     936.00 Locate citations for Gerdes reply,
                                                               per B. Husain.
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/11/21 Lee, Yoo Na                  0.5    520.00     260.00 Review past deposition exhibits
                                                               for missing items on the trial
                                                               exhibit list.
                                                               Phase/Task: AL09/AL09
                                                               Activity:
06/11/21 Husain, Batoul               2.1    900.00    1,890.00 Draft reply in support of motion to
                                                                strike/exclude J. Gerdes
                                                                testimony and report.
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/11/21 Neumann, Alesha              1.4    325.00     455.00 Research case law for Daubert
                                                               motion (1.0); compile and email
                                                               findings to team members (.4).
                                                               Phase/Task: AL04/AL04
                                                               Activity:
06/14/21 Vu, Hong An                  2.9    920.00    2,668.00 Call with team regarding Gerdes
                                                                reply (0.5); draft stipulation
                                                                regarding expert motions (1.6);
                                                                analyze edits to Gerdes reply
                                                                (0.8).




Case: 20-30242      Doc# 596               - 7 - Entered: 07/15/21 12:29:42
                               Filed: 07/15/21                                       Page 21 of
                                            26
                                                                            Invoice Number: 1957742




Date     Name                      Hours       Rate    Amount Narrative
                                                                 Phase/Task: AL03/AL03
                                                                 Activity:
06/14/21 Walsh, Rachel                0.6    950.00     570.00 Videoconference with co-counsel
                                                               re reply brief in support of motion
                                                               to strike re Gerdes (0.4); review
                                                               draft stipulation re expert
                                                               opinions (0.2).
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/14/21 Mello, Daniel                0.2    690.00     138.00 Analyze Bares deposition
                                                               transcript.
                                                               Phase/Task: AL09/AL09
                                                               Activity:
06/14/21 Schuman, Brett               0.4   1,140.00    456.00 Conference with Google team re
                                                                                      s latest
                                                               proposal to resolve expert
                                                               motions.
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/14/21 Lee, Yoo Na                  0.1    520.00       52.00 Attend to team communications
                                                                regarding the filing of Gard's
                                                                reply.
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/14/21 Husain, Batoul               1.6    900.00    1,440.00 Draft reply in support of motion to
                                                                strike/exclude J. Gerdes report
                                                                and testimony (1.1); participate in
                                                                conference call with H. Vu, R.
                                                                Walsh, and B. Schuman
                                                                regarding reply in support of J.
                                                                Gerdes motion to strike/exclude
                                                                (0.5).
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/15/21 Vu, Hong An                  1.9    920.00    1,748.00 Finalize reply to exclude Gerdes.
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/15/21 Walsh, Rachel                0.3    950.00     285.00 Revise reply brief in support of
                                                               motion to strike Gerdes.
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/15/21 Valdes, Jose                 2.4    340.00     816.00 Cite check Levandowski's reply
                                                               brief in support of motion to strike
                                                               Gerdes expert testimony.
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/15/21 Schuman, Brett               0.2   1,140.00    228.00 Attention to correspondence
                                                                          s counsel re potential



Case: 20-30242      Doc# 596               - 8 - Entered: 07/15/21 12:29:42
                               Filed: 07/15/21                                       Page 22 of
                                            26
                                                                          Invoice Number: 1957742




Date     Name                     Hours      Rate   Amount Narrative
                                                              resolution of expert disputes (.1);
                                                              direct team re filing of Gerdes
                                                              reply (.1).
                                                              Phase/Task: AL05/AL05
                                                              Activity:
06/15/21 Lee, Yoo Na                 3.4   520.00   1,768.00 Draft and edit sealing documents
                                                             and related ancillary documents
                                                             with relevant declarations.
                                                             Phase/Task: AL03/AL03
                                                             Activity:
06/15/21 Husain, Batoul              4.6   900.00   4,140.00 Draft and review emails with Y.
                                                             Lee, J. Valdes, and H. Vu
                                                             regarding filing of reply in support
                                                             of J. Gerdes motion to
                                                             strike/exclude (0.9); draft reply in
                                                             support of J. Gerdes motion to
                                                             strike/exclude (1.9); draft
                                                             supporting filings for reply in
                                                             support of J. Gerdes motion to
                                                             strike/exclude (1.8).
                                                             Phase/Task: AL03/AL03
                                                             Activity:
06/16/21 Vu, Hong An                 0.5   920.00    460.00 Email with D. Barr regarding
                                                            expert discovery.
                                                            Phase/Task: AL05/AL05
                                                            Activity:
06/16/21 Valdes, Jose                0.2   340.00      68.00 Download pleadings from Pacer
                                                             for attorney review.
                                                             Phase/Task: AL03/AL03
                                                             Activity:
06/16/21 Lee, Yoo Na                 0.5   520.00    260.00 Attend to missing redactions
                                                            from Gerdes filing requiring
                                                            amendment.
                                                            Phase/Task: AL03/AL03
                                                            Activity:
06/16/21 Husain, Batoul              0.2   900.00    180.00 Draft and review emails with J.
                                                            Valdes, Y. Lee, and H. Vu
                                                            regarding sealed filings.
                                                            Phase/Task: AL03/AL03
                                                            Activity:
06/17/21 Vu, Hong An                 0.8   920.00    736.00 Conduct research for Bennis
                                                            Daubert.
                                                            Phase/Task: AL04/AL04
                                                            Activity:
06/17/21 Valdes, Jose                0.1   340.00      34.00 Download pleadings from Pacer
                                                             for attorney review.
                                                             Phase/Task: AL03/AL03
                                                             Activity:




Case: 20-30242     Doc# 596               - 9 - Entered: 07/15/21 12:29:42
                              Filed: 07/15/21                                     Page 23 of
                                           26
                                                                            Invoice Number: 1957742




Date      Name                     Hours       Rate    Amount Narrative
06/17/21 Lee, Yoo Na                  3.2    520.00    1,664.00 Attend to re-filing of Gerdes
                                                                Reply with additional redactions,
                                                                per Waymo's counsel, including
                                                                drafting Motion to Redact, related
                                                                declaration and proposed order.
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/17/21 Husain, Batoul               2.1    900.00    1,890.00 Draft and review emails with Y.
                                                                Lee, H. Vu, and J. Alexis
                                                                regarding filing further redacted
                                                                brief (0.8); draft motion to file
                                                                further redacted brief and
                                                                declaration in support (1.3).
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/21/21 Vu, Hong An                  0.3    920.00     276.00 Call with J. Fisher regarding
                                                               Bennis Daubert.
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/21/21 Fisher, Jennifer             2.0    960.00    1,920.00 Review and revise expert motion
                                                                (1.7); confer with H. Vu regarding
                                                                same (.3).
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/22/21 Vu, Hong An                  0.8    920.00     736.00 Revise Bennis Daubert motion.
                                                               Phase/Task: AL03/AL03
                                                               Activity:
06/22/21 Lee, Yoo Na                  0.1    520.00       52.00 Attend to emails from H. Vu
                                                                regarding status conference
                                                                update.
                                                                Phase/Task: AL08/AL08
                                                                Activity:
06/23/21 Vu, Hong An                  4.8    920.00    4,416.00 Revise Bennis Daubert motion.
                                                                Phase/Task: AL03/AL03
                                                                Activity:
06/25/21 Chatterjee, Neel             0.3   1,190.00    357.00 Review changes to Rule 26
                                                               disclosure.
                                                               Phase/Task: AL05/AL05
                                                               Activity:
06/25/21 Lee, Yoo Na                  1.7    520.00     884.00 Provide redlines to updated
                                                               witness list and amended initial
                                                               disclosures from Uber.
                                                               Phase/Task: AL05/AL05
                                                               Activity:
06/25/21 Lee, Yoo Na                  0.6    520.00     312.00 Draft and edit quarterly status
                                                               update to CA appellate court.
                                                               Phase/Task: AL08/AL08
                                                               Activity:



Case: 20-30242      Doc# 596               - 10 - Entered: 07/15/21 12:29:42
                               Filed: 07/15/21                                      Page 24 of
                                             26
                                                                              Invoice Number: 1957742




Date      Name                      Hours       Rate      Amount Narrative

06/25/21 Fisher, Jennifer              1.7    960.00     1,632.00 Continue revising Bennis motion
                                                                  and review graphics for
                                                                  argument section on panel
                                                                  findings.
                                                                  Phase/Task: AL03/AL03
                                                                  Activity:
06/28/21 Vu, Hong An                   0.6    920.00       552.00 Analyze Uber's amended
                                                                  disclosures (0.4); email with team
                                                                  regarding position on amended
                                                                  disclosures (0.2).
                                                                  Phase/Task: AL05/AL05
                                                                  Activity:
06/28/21 Schuman, Brett                0.3   1,140.00      342.00 Direct team re response to

                                                                     disclosure.
                                                                     Phase/Task: AL05/AL05
                                                                     Activity:
06/28/21 Lee, Yoo Na                   0.4    520.00       208.00 Review and incorporate edits
                                                                  from B. Schuman for quarterly
                                                                  status update to CA appellate
                                                                  court and prepare for filing.
                                                                  Phase/Task: AL08/AL08
                                                                  Activity:
06/29/21 Vu, Hong An                   0.8    920.00       736.00 Analyze deposition transcripts for
                                                                  trial preparation.
                                                                  Phase/Task: AL09/AL09
                                                                  Activity:
06/29/21 Lee, Yoo Na                   0.6    520.00       312.00 Prepare and file quarterly status
                                                                  update per H. Vu.
                                                                  Phase/Task: AL08/AL08
                                                                  Activity:
06/29/21 Tamargo, Bethannie            1.0    240.00       240.00 Communicate with Ms. Lee;
                                                                  Review Quarterly Status report
                                                                  for compliance; execute
                                                                  electronic filing and service..
                                                                  Phase/Task: AL08/AL08
                                                                  Activity:
06/30/21 Padilla, Stella               0.4    850.00       340.00 Trial witnesses and prior
                                                                  testimony review and tagging.
                                                                  Phase/Task: AL09/AL09
                                                                  Activity:

Total Hours                          158.7              Total Fees                     $125,583.00

Professional Discount                                                                   -$18,837.45

Adjusted Total                                                                         $106,745.55




Case: 20-30242       Doc# 596               - 11 - Entered: 07/15/21 12:29:42
                                Filed: 07/15/21                                       Page 25 of
                                              26
                                                                            Invoice Number: 1957742




Timekeeper Summary                                           Hours          Rate             Total

Chatterjee, Neel                                                0.3     $1,190.00         $357.00
Fisher, Jennifer                                                4.6        960.00        4,416.00
Schuman, Brett                                                  3.6      1,140.00        4,104.00
Walsh, Rachel                                                   5.7        950.00        5,415.00
Husain, Batoul                                                 65.1        900.00       58,590.00
Mello, Daniel                                                  13.7        690.00        9,453.00
Padilla, Stella                                                 2.3        850.00        1,955.00
Sutton, Theresa                                                 0.3        750.00          225.00
Vu, Hong An                                                    29.9        920.00       27,508.00
Szatanski, Bartlomiej                                           1.7        230.00          391.00
Tamargo, Bethannie                                              1.0        240.00          240.00
Valdes, Jose                                                    3.5        340.00        1,190.00
Lee, Yoo Na                                                    15.2        520.00        7,904.00
Neumann, Alesha                                                11.8        325.00        3,835.00

Total                                                         158.7                  $125,583.00



Disbursement Summary                                                                         Total

First Digital Solutions Inc. Mailing Services re: maili                                    321.66
Citizens Bank CA State Court eFile fee on 5-13-21                                           10.50
Western Messenger Delivery for J. Briggs Fischer                                            52.01
UnitedLex Corporation May 2021 monthly data hosting                                      8,474.89
Veritext, LLC Videographer for Melissa Bennis depositio                                  2,117.00
Veritext, LLC Videographer for Robert DeCicco depositio                                  1,907.00
Total Disbursements                                                                    $12,883.06


Invoice Summary                                                                           Amount

Total Fees                                                                           $125,583.00
Professional Discount                                                                 -18,837.45
Total Disbursements                                                                    12,883.06

Amount Due                                                                           $119,628.61

136269/310198
NC:gbl




Case: 20-30242          Doc# 596               - 12 - Entered: 07/15/21 12:29:42
                                   Filed: 07/15/21                                  Page 26 of
                                                 26
